DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on June 28, 2022 have been fully considered but they are not persuasive.
     With respect to claim 1, applicant argues that the combination of Kawano’539, Miyazawa’629, Mochizuki’595 and Okuno’488 fails to teach “retrieving, by the processor, all tokens associated with the user for a plurality of different applications and temporarily storing the tokens in a memory of the MFD; provide, by the processor, a token from all the tokens associated with the user and stored in the memory of the MFD to the endpoint device to allow the endpoint device to provide the token to the application for the user authentication and to allow access to the application from endpoint device” Examiner disagrees with applicant’s argument because Miyazawa’629 teaches retrieving, by the processor, all tokens associated with the user for a plurality of different applications [as shown in Fig.2A, the access tokens for different communication programs are being stored in the MFP (paragraph 40 and 44). Therefore, all the tokens for different communication programs are considered being retrieved first before storing in the MFP]
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kawano’539 according to the teaching of Miyazawa’629 to store the tokens associated with different applicants for the users because this will allow the authentication for different services to be performed more effectively.
     The combination of Kawano’539 and Miyazawa’629 does not teach temporarily storing the tokens in a memory of the MFD; provide, by the processor, a token from all the tokens associated with the user and stored in the memory of the MFD to the endpoint device to allow the endpoint device to provide the token to the application for the user authentication and to allow access to the application from endpoint device
     Mochizuki’595 teaches temporarily storing the tokens in a memory of the MFD [the login token is being deleted from the RAM after the logout (paragraph 60). Therefore, the token is considered stored in temporarily in the RAM]
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of combination of Kawano’539 and Miyazawa’629 according to the teaching of Mochizuki’595 to delete the login tokens associated with a user when the user has logout the MFP because this will enhance the security of the MFP.
     The combination of Kawano’539, Miyazawa’629 and Mochizuki’595 does not teach providing, by the processor, a token from all the tokens associated with the user and stored in the memory of the MFD to the endpoint device to allow the endpoint device to provide the token to the application for the user authentication and to allow access to the application from the endpoint device.
     Okuno’488 teaches providing, by the processor, a token from all the tokens associated with the user and stored in the memory of the MFD to the endpoint device to allow the endpoint device to provide the token to the application for the user authentication and to allow access to the application from the endpoint device (paragraphs 45, 47 and 48). 
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kawano’539, Miyazawa’629 and Mochizuki’595 according to the teaching of Okuno’488 to provide the token to the portable terminal from the MFP because this will allow the portable terminal to obtain the token more effectively.
     In addition, claim 1 does not specifically claim if all the tokens are being obtained with one transmission or multiple transmission. Therefore, according to the broadest reasonable interpretation, the limitation “retrieving, by the processor, all tokens associated with the user for a plurality of different applications” can be either interpreted that all tokens associated with the user for a plurality of different applications are retrieved with one transmission or interpreted that all tokens associated with the user for a plurality of different applications are retrieved with multiple transmissions.
     With respect to applicant’s arguments regarding to claims 2-7,10 and 12-16, Examiner disagrees with applicant’s arguments for the same reasons as discussed in claim 1 above.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kawano’539 (US 2014/0313539), and further in view of Miyazawa’629 (US 2012/0117629), Mochizuki’595 (US 2019/0068595), Okuno’488 (US 2021/0306488).
     With respect to claim 1, Kawano’539 teaches a method, comprising: 
     receiving, by a processor of a multi-function device (MFD), a connection to an endpoint device [the portable terminal connects to the MFP when the portable terminable is waved over the reader/writer connected to the MFP (paragraph 73)];   .
     receiving, by the processor, an authentication of a user to access the MFD via the endpoint device (paragraphs 73 and 74); 
     receiving, by the processor, a request to access an application on the MFD that requires a user authentication from the endpoint device [the MFP accesses to the cloud server according to the accessing information obtained from the portable terminal (paragraph 73)]; 
     receiving, by the processor, a selection of a file from the application, wherein the selection is made from the endpoint device (paragraph 105); and 
     executing, by the processor, a job function performed by the MFD on the file (paragraph 105)
     Kawano’539 does not teach retrieving, by the processor, all tokens associated with the user for a plurality of different applications and temporarily storing the tokens in a memory of the MFD; providing, by the processor, a token from all the tokens associated with the user and stored in the memory of the MFD to the endpoint device to allow the endpoint device to provide the token to the application for the user authentication and to allow access to the application from the endpoint device; executing, by the processor, the application on the MFD after the user authentication is executed with the token; detecting, by the processor, the user has logged out of the MFD; and deleting, by the processor, all the tokens associated with the user from the memory of the MFD in response to the user logging out of the MFD.
     Miyazawa’629 teaches retrieving, by the processor, all tokens associated with the user for a plurality of different applications [as shown in Fig.2A, the access tokens for different communication programs are being stored in the MFP (paragraph 40 and 44). Therefore, all the tokens for different communication programs are considered being retrieved first before storing in the MFP]; 
     executing, by the processor, the application on the MFD after the user authentication is executed with the token (Fig.6 and paragraph 112).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kawano’539 according to the teaching of Miyazawa’629 to store the tokens associated with different applicants for the users because this will allow the authentication for different services to be performed more effectively.
     The combination of Kawano’539 and Miyazawa’629 does not teach temporarily storing the tokens in a memory of the MFD; providing, by the processor, a token from all the tokens associated with the user and stored in the memory of the MFD to the endpoint device to allow the endpoint device to provide the token to the application for the user authentication and to allow access to the application from the endpoint device; executing, by the processor, the application on the MFD after the user authentication is executed with the token; detecting, by the processor, the user has logged out of the MFD; and deleting, by the processor, all the tokens associated with the user from the memory of the MFD in response to the user logging out of the MFD.
      Mochizuki’595 teaches temporarily storing the tokens in a memory of the MFD [the login token is being deleted from the RAM after the logout (paragraph 60). Therefore, the token is considered stored in temporarily in the RAM]; 
     detecting, by the processor, the user has logged out of the MFD [the login token is being deleted from the RAM after the logout (paragraph 60)]; and 
     deleting, by the processor, all the tokens associated with the user from the memory of the MFD in response to the user logging out of the MFD [the login token is being deleted from the RAM after the logout (paragraph 60). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to delete all the login tokens associated with user when the user logging out the MFP because this will enhance the security of the user’s information].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of combination of Kawano’539 and Miyazawa’629 according to the teaching of Mochizuki’595 to delete the login tokens associated with a user when the user has logout the MFP because this will enhance the security of the MFP.
     The combination of Kawano’539, Miyazawa’629 and Mochizuki’595 does not teach providing, by the processor, a token from all the tokens associated with the user and stored in the memory of the MFD to the endpoint device to allow the endpoint device to provide the token to the application for the user authentication and to allow access to the application from the endpoint device.
     Okuno’488 teaches providing, by the processor, a token from all the tokens associated with the user and stored in the memory of the MFD to the endpoint device to allow the endpoint device to provide the token to the application for the user authentication and to allow access to the application from the endpoint device (paragraphs 45, 47 and 48). 
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kawano’539, Miyazawa’629 and Mochizuki’595 according to the teaching of Okuno’488 to provide the token to the portable terminal from the MFP because this will allow the portable terminal to obtain the token more effectively.
     With respect to claim 4, which further limits claim 1, Kawano’539 teaches wherein the application comprises a native application [regarding to a web browser installed in the MFP to access to the cloud image output service (paragraph 9)].
     With respect to claim 10, which further limits claim 1, Kawano’539 teaches wherein the application comprises a cloud storage application that stores files associated with the user (paragraph 9).  
     With respect to claim 12, it is a claim regarding to a non-transitory computer-readable storage medium storing thereon a computer program.  Claim 12, claims how the communication methods of claim 1 to execute to enable the communication between an MFP with other devices.  Claim 12 is analyzed and rejected for the same reason set forth in the rejection of claim 1. In addition, the reference discloses a process, the process would be implemented by a processor that requires a non-transitory computer readable medium, e.g., a RAM, to function, thus, the medium is inherently present
Claims 2, 3, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa’629 (US 2012/0117629), Mochizuki’595 (US 2019/0068595), Okuno’488 (US 2021/0306488) and further in view of Pogrebinsky’119 (US 2017/0006119).
     With respect to claim 2, which further limits claim 1, the combination of Kawano’539, Miyazawa’629 Mochizuki’595 and Okuno’488 does not teach wherein the application comprises a third party application.  
     Pogrebinsky’119 teaches wherein the application comprises a third party application [regarding to the cloud extensions 406, 407 and 408 shown in Fig.4].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kawano’539, Miyazawa’629 Mochizuki’595 and Okuno’488 according to the teaching of Pogrebinsky’119 to include the cloud extensions in the web browser application because this will allow the cloud to be accessed by the MFP Web application more effectively.
     With respect to claim 3, which further limits claim 2, the combination of Kawano’539, Miyazawa’629 Mochizuki’595 and Okuno’488 does not teach wherein the providing comprises: transmitting, by the processor, the token to a server of the third party application.  
     Pogrebinsky’119 teaches wherein the providing comprises: transmitting, by the processor, the token to a server of the third party application [the extension accesses to the cloud using the token (paragraph 4). Therefore, the extension is considered to obtain the token from a processor first before using it to access to the cloud].  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kawano’539, Miyazawa’629 Mochizuki’595 and Okuno’488 according to the teaching of Pogrebinsky’119 to include the cloud extensions in the web browser application and to allow the cloud extensions to access the cloud using the tokens because this will allow the cloud to be accessed by the MFP Web application more effectively.
     With respect to claims 13 and 14, they are claims regarding to a non-transitory computer-readable storage medium storing thereon a computer program.  Claims 13 and 14 claim how the communication methods of claims 2 and 3 to execute to enable the communication between an MFP with other devices.  Claims 12, 16 and 17 are analyzed and rejected for the same reason set forth in the rejection of claims 2 and 3. In addition, the reference discloses a process, the process would be implemented by a processor that requires a non-transitory computer readable medium, e.g., a RAM, to function, thus, the medium is inherently present.
Claims 5, 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kawano’539 (US 2014/0313539), Miyazawa’629 (US 2012/0117629), Mochizuki’595 (US 2019/0068595), Okuno’488 (US 2021/0306488) and further in view of Nuggehalli’370 (US 9,001,370).
     With respect to claim 5, which further limits claim 4, the combination of Kawano’539, Miyazawa’629 Mochizuki’595 and Okuno’488 does not teach wherein the providing comprises: entering, by the processor, user credentials from the token in the native application for the user authentication.
     Nuggehalli’370 teach wherein the providing comprises: entering, by the processor, user credentials from the token in the native application for the user authentication [The MFP Web application uses the received card ID to obtain the user ID and the access tokens (col.14, lines 1-4) and the MFP Web application used the obtained token to access to the protected resources in the external Web service (col.9, lines 47-60). Therefore, the user credentials associated with token obtained by a native application in the MFP Web application is considered being entered by a processor to access to the external Web service].  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kawano’539, Miyazawa’629 Mochizuki’595 and Okuno’488 according to the teaching of Nuggehalli’370 to obtain a token to access to the files stored in a cloud server after the user has been authenticated because this will allow the files stored in the cloud server to be accessed more effectively.
     With respect to claim 7, which further limits claim 1, the combination of Kawano’539, Miyazawa’629 Mochizuki’595 and Okuno’488 does not teach wherein the retrieving is performed before the receiving.
     Nuggehalli’370 teaches wherein the retrieving is performed before the receiving [the MFP Web application obtains the access token from the external Web service (clo.2, lines 3 and 5) and the access token is being obtained according the received card ID and the previous received access tokens from the external Web service (col.14, lines 36-60)].  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kawano’539, Miyazawa’629 Mochizuki’595 and Okuno’488 according to the teaching of Nuggehalli’370 to obtain a token to access to the files stored in a cloud server after the user has been authenticated because this will allow the files stored in the cloud server to be accessed more effectively.
     With respect to claim 16, it is a claim regarding to a non-transitory computer-readable storage medium storing thereon a computer program.  Claim 16, claims how the communication methods of claim 7 to execute to enable the communication between an MFP with other devices.  Claim 16 is analyzed and rejected for the same reason set forth in the rejection of claim 7. In addition, the reference discloses a process, the process would be implemented by a processor that requires a non-transitory computer readable medium, e.g., a RAM, to function, thus, the medium is inherently present.
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kawano’539 (US 2014/0313539), Miyazawa’629 (US 2012/0117629), Mochizuki’595 (US 2019/0068595), Okuno’488 (US 2021/0306488), Nuggehalli’370 (US 9,001,370) and further in view of Dunjic’993 (US 2019/0372993).
     With respect to claim 6, which further limits claim 1, the combination of Kawano’539, Miyazawa’629 Mochizuki’595 and Okuno’488 does not teach wherein the retrieving comprises: transmitting, by the processor, a user identification and a name of the application to a token server; and receiving, by the processor, the token associated with the user identification for the application.  
     Dunjic’993 teaches wherein the retrieving comprises: transmitting, by the processor, a user identification and a name of the application to a token server (paragraph 61 and Fig.5, step 518); and 
     receiving, by the processor, the token associated with the user identification for the application (Fig.5, step 522)
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kawano’539, Miyazawa’629 Mochizuki’595 and Okuno’488 according to the teaching of Dunjic’993 to include both of the application identifier and the user identifier in the token request because this will enhance the cloud security.
     With respect to claim 15, it is a claim regarding to a non-transitory computer-readable storage medium storing thereon a computer program.  Claim 15 claims how the communication methods of claims 6 to execute to enable the communication between an MFP with other devices.  Claim 15 is analyzed and rejected for the same reason set forth in the rejection of claim 6. In addition, the reference discloses a process, the process would be implemented by a processor that requires a non-transitory computer readable medium, e.g., a RAM, to function, thus, the medium is inherently present.
Cited Art
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
     Nakajima’724 (US 2009/0251724) discloses that a terminal apparatus sends user identification information to the image forming apparatus, receives from the image forming apparatus a token issued to a user logging into the image forming apparatus, and sends a service request associated with the token to the image forming apparatus
Conclusion
     THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUO LONG CHEN/Primary Examiner, Art Unit 2674